Title: Memorandum Concerning the Snow Dickinson, [January 1776]
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: 


  On December 26, 1775, the secret committee contracted with Bayard & Jackson of Philadelphia to spend $15,000 on flour and other produce to be exchanged at Nantes for gunpowder, arms, and cloth. The firm had had earlier dealings with Montaudoüins frère of Nantes, to whom it entrusted the new transaction. The ship selected was the Dickinson or Dickenson, Capt. William Meston. Pierre Penet had intended to return on her with his list of American requirements, but changed to a faster vessel before the snow sailed in the latter part of January. The shift was lucky for him and the American cause, for the Dickinson never reached Nantes: when she was at sea her crew, learning the purpose of the voyage, mutinied and carried her in to Bristol. This contretemps caused great embarrassment to the French government as well as to the Montaudoüins.
Penet and his partner, Emmanuel de Pliarne, appeared before Congress on December 30 and were referred to the secret committee. Franklin must have written this memorandum for the committee at some time after that and before he knew that Penet was not returning by the Dickinson; early January seems the most likely date.
 
[January, 1776]
The Proof to be inserted
Mr. Penet to give us his Address
We are to give him the Address of Mr. John Daniel Schweighauser Mercht. at Nantes.
The Snow Dickinson; Capt
